Citation Nr: 0624095	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  99-02 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a skin rash 
disability, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for respiratory 
problems, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD), 
to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to September 
1973, and from December 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on 
appeal.  

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran does not have a skin rash disability.

2.  There is no medical evidence of a causal link between the 
veteran's respiratory problems and any incident of service, 
and his respiratory problems have been linked to a diagnosed 
condition.




CONCLUSIONS OF LAW

1.  The veteran does not have a  skin rash disability that 
was incurred in or aggravated by service, nor is there a skin 
disorder due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 1991 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (2005).

2.  The veteran's respiratory problems were not incurred in 
or aggravated by service, nor are they due to an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.303, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in April 2004 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a), and the March 2006 Supplemental Statement of the 
Case provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 
38 U.S.C.A. § 5103(a) were enacted after the rating decision 
at issue, thus making compliance with the timing requirements 
of 38 U.S.C.A. § 5103 impossible.  Since then, however, the 
content of the notices provided to the appellant fully 
complied with the requirements of that statute.  The veteran 
has been afforded a meaningful opportunity to participate in 
the adjudication of his claim, to include the opportunity to 
present pertinent evidence.  Thus any error in the timing was 
harmless, the appellant was not prejudiced, and the Board may 
proceed to decide this appeal.  Simply put, there is no 
evidence any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claims.

II.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In the present case, the veteran, in the alternative, alleges 
that he suffers from numerous disabilities which are a 
manifestation of undiagnosed illness resulting from his 
service in the Persian Gulf region during Operation Desert 
Shield/Desert Storm.  He seeks service connection for these 
illnesses pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317.

Section 1117 to Title 38, United States Code authorizes VA to 
compensate any Persian Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  In establishing the presumptive period, 
the Secretary was to review any credible scientific or 
medical evidence; the historical treatment afforded other 
diseases for which service connection is presumed, and other 
pertinent circumstances regarding the experience of Persian 
Gulf veterans.

Title 38, Code of Federal Regulations, Section 3.317, defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non- 
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.

The law currently defines a qualifying chronic disability as 
that which results from an undiagnosed illness, a medically 
unexplained chronic multi-symptom illness that is defined by 
a cluster of signs or symptoms (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome), or any 
diagnosed illness that VA determines in regulations warrants 
a presumption of service connection.  38 U.S.C.A. § 1117.  
This statute also provides that signs or symptoms that may be 
manifestations of an undiagnosed illness or a chronic multi- 
symptom illness include: (1) fatigue; (2) unexplained rashes 
or other dermatological signs or symptoms; (3) headache; (4) 
muscle pain; (5) joint pain; (6) neurological signs and 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the upper or lower respiratory system; 
(9) sleep disturbances; (10) gastrointestinal signs or 
symptoms; (11) cardiovascular signs or symptoms; and (12) 
abnormal weight loss.

VA regulations provide that for a disability to be presumed 
to have been incurred in service, the disability must have 
become manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317.

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  This regulation also provides 
that disabilities that have existed for six months or more 
and disabilities that show intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic. The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.

Compensation shall not be paid under 38 C.F.R. § 3.317, 
however, if there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or if there is affirmative 
evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  Id.



Background

Service medical records show no complaint, treatment, or 
diagnoses of a skin disorder or a respiratory disorder.

In September 1991, the veteran was admitted to the VA 
hospital.  It was noted that he was experiencing alcohol 
problems, marital difficulties, and Gulf War PTSD.  The 
veteran just returned from Saudi Arabia and was having 
nightmares and was very angry and combative.  The veteran's 
wife was pregnant again and they had a 7 month old son.  She 
was unemployed and they were experiencing financial 
difficulties.  The diagnoses included alcohol dependence, 
moderate; PTSD, acute; marital problems; and nicotine 
dependence.

At his September 1992 VA examination, the veteran reported a 
history of a rash since March 1991.  He reported a rash with 
occasional itching over the inner aspect of the left thigh.  
The examination showed reddish coloration over the medial 
aspect of the left thigh, no discharge, about 3" x 2".  The 
diagnosis was dermatitis, left leg.

At the September 1992 VA examination, the veteran reported 
shortness of breath for one year with occasional cough with 
whitish expectoration.  He reported smoking one pack of 
cigarettes a day for 10 years.  The veteran reported no chest 
pain or hemoptysis.  The diagnosis was chronic obstructive 
pulmonary disease (COPD) moderate.  

VA records show the veteran was hospitalized in April and May 
1993 for substance abuse rehabilitation.  It was noted that 
the veteran had a history of alcohol abuse, PTSD, and COPD.  
The records note the veteran had been drinking intermittently 
since the age of 16.  The diagnoses included alcohol 
dependence and PTSD, mild.

The February 1994 VA general medical examination showed a 
skin sore at the right thumb and thenar region.  Two small 
dry sores were noted.  Chest x-ray showed normal heart size 
and probably very little interstitial fibrosis.  Lung fields 
appeared otherwise clear.  The mediastinum, bony thorax, and 
diaphragm appeared unremarkable.  

VA hospital records show the veteran was admitted in February 
1997 for alcohol detoxification.  The veteran was again 
admitted for alcohol detoxification in March and April 1997.  

A December 2001 letter from the veteran's wife indicated that 
the veteran started drinking to get rid of his nightmares and 
had not stopped since 1991.  She stated that he just sleeps 
and drinks.  She indicated he had warts on his hands and 
face.

In March 2002 the Board remanded the case for a Travel Board 
hearing.

A report from Greenbrier Valley Medical Center dated April 
2002 showed the veteran was brought to the emergency room for 
medical clearance following a probable cause hearing earlier 
in the day.  It was noted that the veteran was found walking 
outside of his dwelling, a motel room in White Sulphur 
Springs, nude.  CT of the head was ordered and found to be 
positive for an intraparenchymal bleed on the right and also 
a subdural hematoma.  There was significant swelling on the 
right side but no significant shift seen.  

At his August 2002 Board video conference hearing, the 
veteran testified that every once in a while he treated 
himself with different over the counter medications for sores 
on his hands and arm which he claimed he had ever since 
coming back from Saudi Arabia.  He indicated he was in field 
artillery and bombs were exploding around him.  He also 
testified that because of the smoke in Saudi Arabia he had 
respiratory problems and coughed at night.  He stated he had 
phlegm and used inhalers.  He stated that he was diagnosed 
with bronchitis.  The veteran indicated that he also smoked 
four or five cigarettes a day.  He also indicated that he had 
to mop up chemicals.  

In July 2003, the case was again remanded by the Board for 
further development for additional medical records not in the 
file and for VA examinations.

VA treatment records dated 2001 to 2004 show treatment 
alcohol dependence and PTSD.  

A letter from Seneca Health Service dated May 2005 indicated 
that the veteran was a client from 1993 to 1994; however, 
records for that time period were not available since files 
older than six years were destroyed.

At his VA March 2006 general medical examination the examiner 
noted that as the veteran was questioned, he mainly says, "I 
can't remember".  The veteran stated that he did not have 
any skin rashes now but sometimes had a skin rash during the 
summer.  He said it was a heat rash around his waist only in 
the summer.  The veteran reported he began coughing in Desert 
Storm and was treated with cough syrup in 1990.  He also 
added that he smoked one-half to one pack of cigarettes per 
day.  He started smoking as a teenager.  It was noted that he 
was not taking anything for the cough now.  The veteran 
stated that, "I think I am an alcoholic".  It was noted 
that he had a subdural hematoma.  

The veteran was found to have a productive cough of one 
tablespoon of clear to yellow sputum per day.  He never 
coughed up any blood.  He had no anorexia.  He weighed 155 
pounds a year ago and no weighed 152 pounds.  He did have 
dyspnea and he did have it only when he walked two blocks.  
He did not have asthma.  He did have emphysema and was not 
receiving any treatment for any lung problems at the present 
time.  The veteran reported being incapacitated one or two 
times per year for a few days but no antibiotics were 
required for his lung problems.  The diagnoses included 
chronic obstructive pulmonary disease; status post right 
sided subdural hematoma with two burr holes; reference 
throughout his medical records indicate that he is an 
alcoholic and is still having problems with alcohol; the 
veteran had no skin rash; the veteran had no signs or 
symptoms of an undiagnosed illness from serving in the Gulf 
War.  The examiner opined that the veteran's headaches were 
more likely than not due to his subdural hematoma he suffered 
after he got out of service, his COPD more likely than not is 
due to his smoking history, and his alcohol problem is more 
likely than not due to other factors than serving in the U.S. 
Military on active duty.  The examiner noted that he could 
not comment on anything concerning his skin condition since 
the veteran did not have a skin condition.  The examiner also 
noted that he reviewed the claims file several times.

Analysis

Service medical records do not show a skin rash disability.  
At his September 1992 VA examination, the examination showed 
reddish coloration over the medial aspect of the left thigh, 
no discharge, about 3" x 2".  The diagnosis was dermatitis, 
left leg. The February 1994 VA general medical examination 
showed a skin sore at the right thumb and thenar region.  Two 
small dry sores were noted.  The March 2006 VA examiner noted 
no skin rashes or disorder and indicated that there were no 
signs or symptoms of an undiagnosed illness from serving in 
the Gulf War.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.

As is noted above, the veteran asserts that he is entitled to 
service connection for a skin rash disorder, to include as 
due to an undiagnosed illness; however, there is no medical 
evidence of record, which establishes that the veteran 
currently has this disability.  Under these circumstances, 
there is no basis on which to grant service connection.

As for the veteran's claim for service connection for 
respiratory problems, the Board finds that the preponderance 
of the evidence is against service connection on either a 
direct basis or under the provisions for Persian Gulf claims.  
Initially, to whatever extent the veteran has respiratory 
problems, it has been ascribed a diagnosis, COPD, which 
precludes service connection under the statutes and 
regulations that govern claims based upon service in the 
Persian Gulf, which require an undiagnosed illness.

In addition, to the extent that the veteran is claiming 
service connection for respiratory problems on a direct 
basis, the Board has found no evidence that the veteran's 
current disability had its onset in service.  Indeed, there 
is nothing in the claims file, other than the veteran's own 
contentions, which would tend to establish that his current 
COPD is related to his active military service.  The March 
2006 VA examiner opined that the veteran's COPD was more 
likely than not due to his smoking history.  The Board does 
not doubt the sincerity of the veteran's belief in this 
claimed causal connection; however, as the veteran has not 
been shown to be a medical expert, he is not qualified to 
express an opinion regarding any medical causation of his 
respiratory condition.  As it is the province of trained 
health care professionals to enter conclusions which require 
medical expertise, such as opinions as to diagnosis and 
causation, Jones v. Brown, 7 Vet. App. 134, 137 (1994), the 
veteran's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Thus, the Board finds that the veteran's 
contention that his COPD is related to service cannot be 
accepted as competent evidence.


ORDER

Entitlement to service connection for a skin rash disability, 
to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for respiratory problems, 
to include as due to an undiagnosed illness, is denied.


REMAND

The RO failed to contact the U.S. Army and Joint Services 
Records Research Center (JSRRC), in order to attempt to 
verify the veteran's stressors.  

The veteran reported that he was originally with the 150th 
Artillery.  He reported the following stressors: witnessing 
an incident where a dog got into a body bag and bit off a 
person's arm; incoming mortar attacks while stationed in 
Saudi Arabia and Kuwait; engaging in combat with the enemy in 
which he was involved in a fire fight killing an Iraqi 
soldier; and seeing numerous dead bodies.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
obtain information concerning his alleged 
stressors and the time frame for each 
within a three month period, to include 
relevant unit designations at the company 
and battalion levels.  

2.  After completing 1 above, the RO 
should request from the National 
Personnel Records Center the Morning 
Reports that might corroborate the 
veteran's alleged stressors.

3.  After affording the appellant a 
reasonable period within which to 
respond, and regardless of any response 
received, the RO should contact the U.S. 
Army and Joint Services Records Research 
Center (JSRRC), 7701 Telegraph Road, 
Kingman Building, Room 2C08, Alexandria, 
VA 22315-3802, and request any and all 
available Operational Reports - Lessons 
Learned (OR-LLs) and unit and 
organizational histories from the JSRRC 
for the dates specified for each stressor 
within a three month time frame provided 
by the veteran.  

4.  Following the completion of the 
foregoing the RO must immediately review 
the claims file to ensure that all of the 
foregoing development has been completed 
in full.  Thereafter, the RO must 
immediately readjudicate the claim of 
entitlement to service connection for 
PTSD.  If the determination remains 
unfavorable to the veteran, the RO must 
immediately issue a supplemental 
statement of the case and provide an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


